Chapter 206 of the Laws of 1944, entitled "An Act relating to jurors and commissioners of jurors * * *", prescribes procedure by which are selected grand jurors (§ 8) and trial jurors (§ 4). "The jurors, when drawn, become a part of the court having governmental *Page 337 
duties to discharge." (Matter of Allison v. Welde, 172 N.Y. 421,430.) The statute thus relates itself to important functions exercised as an incident to administering criminal law and the judicial process in this State. The fact that presently — but not necessarily in the future — only one county comes within the class specified in the Act is not enough to make the statute local in character. The Act is general because, in its terms and in its effect, it relates to a function of government which is a matter of State concern. It does not relate to the organization and government of counties but to one of the co-ordinate branches of government — an established state-wide judicial system. We know that "* * * the Legislature is unfettered as to `matters of state concern'". (Adler v. Deegan, 251 N.Y. 467, 490.) As to those matters this court has said — "An act designed to remedy conditions affecting the public generally, though imposing restrictions or obligations upon a particular municipality as a means of affecting the larger purpose can hardly be said to be local in its effect." (Robertson v. Zimmermann, 268 N.Y. 52,59; Ferguson v. Ross et al., 126 N.Y. 459, 465; People v.Dunn, 157 N.Y. 528, 540-1; Matter of Ahern v. Elder,195 N.Y. 493, 500; Admiral Realty Co. v. City of New York,206 N.Y. 110, 139-140; Matter of McAneny v. Bd. of Estimate,etc., 232 N.Y. 377, 392-3.) These decisions made by this court when dealing with problems fairly to be compared with the one now before us have led me to conclude that the statute now challenged violates neither article III, section 17, nor article IX, section 1 (b), of the Constitution of this State. It is not "such a clear usurpation by the Legislature of prohibited power as must be found before a statute can be pronounced unconstitutional and void." (Matter of Ricker v. Village of Hempstead, 290 N.Y. 1,5.)
Accordingly I dissent and vote for reversal and the dismissal of the complaint.
LOUGHRAN, RIPPEY, CONWAY, DESMOND and THACHER, JJ., concur with LEHMAN, Ch. J.; LEWIS, J., dissents in opinion.
Judgment affirmed. *Page 338